DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
To the extent that the lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors, the drawings have not been checked to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the drawings.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Examiner withdraws the specification objections based upon Applicant’s amendments to the specifications and submission of new figures.

Claim Rejections - 35 USC § 112(a)
Examiner withdraws the 35 USC § 112(a) based upon Applicant’s amendment to claim 2.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2,
Claim 2 recites the limitation " wherein an In concentration in the insulator is lower than or equal to 1.0 x 1017 atoms/cm3." There is insufficient antecedent basis for this limitation in the claim. This is because Applicant has amended the claim to remove “the insulator”, and replace it with a first insulator and a second insulator. Therefore, it is unclear which insulator is “the insulator” in the claim. 



Claims 1, 4, 6-7, and 18
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6-7, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (US 2016/0172500 A1) (“Yamazaki”), in view of Moon et al. (US 2014/0021475 A1) (“Moon”).
Regarding claim 1, Yamazaki teaches at least in figure 1:
a first oxide (106a); 
a second oxide (106c) over the first oxide (106a); 
a first conductor (108a) and a second conductor (108b) provided on the second oxide (106b) to be separated from each other (108a and 108b are separated with 106b inbetween); 
a third conductor (110a) over the first conductor (108a); 
a fourth conductor (110b) over the second conductor (108b); 
a third oxide (106d) over the second oxide (106c), the third conductor (110a), and the fourth conductor (110b); and 
a first insulator (116) provided over the third conductor (110a) and the fourth conductor (110b) and has an opening overlapping with a region between (the opening in 116 is where the gate 114, thus there is an opening in 116 overlapping with a region between 110a and 110b) the third conductor (110a) and the fourth conductor (110b);  
a fifth conductor (114) provided in the opening (114 is what forms the opening); and 
a second insulator (112) provided between the third oxide (106d) and the fifth conductor (114), 
wherein the second oxide (106c) contains In, an element M, M being Al, Ga, Y, or Sn, and Zn (¶ 0147, where 106c can be In(Ga, Y, Sn)ZnO based upon ¶ 0144), 
wherein the third oxide (106d and the second insulator (112) are provided between a side surface of the fifth conductor (114) and a side surface of the first insulator (116) (see Examiner Figure 1 below),

    PNG
    media_image1.png
    328
    553
    media_image1.png
    Greyscale

wherein the third conductor (110a) is in contact with a top surface of the first conductor (top of 108a), and a side surface of the first conductor (side of 108a), 
wherein the fourth conductor (110a) is in contact with a top surface of the second conductor (top of 108b), and a side surface of the second conductor (side of 108b), 
wherein each of the third conductor (110a) and the fourth conductor (110b) comprises a region overlapping with the fifth conductor (114) (where 110a and 110b overlap underneath 114), and 
wherein the first oxide (106a) and the third oxide (106d) each include a region whose In concentration is lower than that in the second oxide (106c) (¶ 0148, where the ratio of In:M:Zn in 106a can be 1:6:5; ¶ 0153, where 106d can have no, zero, In; ¶  0150, where the ratio of In:M:Zn in 106c can be 1:2:4; Based upon the ratios of the constituent parts 106c must have more In concentration than 106a and 106d because a 1:2:4 ratio of In:M:Zn means that In makes up 1/7 of the ratio, while a 1:6:5 ratio means that In makes up 1/12 of 106a and 106d has no In).

Yamazaki does not teach:
wherein the third conductor is in contact with a top surface of the second oxide, and 
wherein the fourth conductor is in contact with the top surface of the second oxide.

This is because Yamazaki teaches:
The upper source/drain conductor (110a-b) ends at the end of the lower source/drain conductor (108a-b).

Moon teaches at least in figure 6G:
wherein the third conductor (254b) is in contact with a top surface of the second oxide (246), a top surface of the first conductor (254a), and a side surface of the first conductor (254a), 
wherein the fourth conductor (256b) is in contact with the top surface of the second oxide (242), a top surface of the second conductor (256a), and a side surface of the second conductor (256a) (Examiner notes that the channel 242 in Moon is equivalent to the second oxide layer 106c.).
It would have been obvious to one of ordinary skill in the art to change the shape of third and fourth conductor of Yamazaki because the specification does not state there is an particular significance to the shape of the third and fourth conductor, nor is there a discuss of the criticality of the third and fourth conductor, nor are there any unexpected results arising from the shape of the third and fourth conductor. Therefore, it would have been obvious to one of ordinary skill in the art to change the shape of the third and fourth conductor as claimed as it would have been an obvious variant of the design of Yamazaki, and/or as a matter of choice for one of ordinary skill in the art to choose known shapes for the source/drain electrodes.

Regarding claim 4, Yamazaki teaches at least in figure 1:
wherein the third oxide (106d) comprises a first layer (part of 106d) and a second layer over the first layer (another part of 106d), 
wherein the first layer (106d) contains substantially the same composition as the second oxide (106c) (¶ 0153, where 106d comprises GaZnO which is substantially the same as 106c. ¶ 0150, where 106c comprises InMZnO, ¶ 0144, where M can be Ga, thus 106c can be InGaZnO. Thus they are substantially the same as both layers comprise Ga, Zn, and O.), and 
wherein the second layer (another part of 106d) comprises a region whose In concentration is lower than that in the second oxide (¶ 0153, where 106d can comprise zero In).
Regarding claim 6, Yamazaki teaches at least in figure 1:
wherein the fifth conductor (114) is provided to face a side surface of the second oxide (106b), and 
wherein the third oxide (106d) and the insulator (112) are provided between the fifth conductor (114) and the side surface of the second oxide (106b).
Regarding claim 7, Yamazaki teaches at least in figure 1:
herein the first oxide contains (106a) In, Ga, and Zn (¶ 0148), 
wherein the second oxide contains (106b) In, Ga, and Zn (¶ 0149), and 
wherein the third oxide contains (106d) Ga and Zn (¶ 0153).
Regarding claim 18, Yamazaki teaches at least in figure 1:
wherein a distance in a channel length direction of a region where the third conductor overlaps with the fifth conductor is greater than or equal to 0 nm and less than or equal to 30 nm (see Examiner Figure 2 below).

    PNG
    media_image2.png
    377
    521
    media_image2.png
    Greyscale


Claims 2, 8, and 19
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 8, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (US 2016/0172500 A1) (“Yamazaki”), in view of Moon et al. (US 2014/0021475 A1) (“Moon”).
Regarding claim 2, Yamazaki teaches at least in figure 1:
a first oxide (106a); 
a second oxide (106c) over the first oxide (106a); 
a first conductor (108a) and a second conductor (108b) provided on the second oxide (106b) to be separated from each other (108a and 108b are separated with 106b inbetween); 
a third conductor (110a) over the first conductor (108a); 
a fourth conductor (110b) over the second conductor (108b); 
a third oxide (106d) over the second oxide (106c), the third conductor (110a), and the fourth conductor (110b);
a first insulator (116) provided over the third conductor (110a) and the fourth conductor (110b) and has an opening overlapping with a region between (the opening in 116 is where the gate 114, thus there is an opening in 116 overlapping with a region between 110a and 110b) the third conductor (110a) and the fourth conductor (110b);  
a fifth conductor (114) provided in the opening (114 is what forms the opening); and 
a second insulator (112) provided between the third oxide (106d) and the fifth conductor (114), 
wherein the third oxide (106d) is in contact with a side surface and a top surface of the third conductor (106d is in contact with a top surface of 110a and a side surface of 110a) and a side surface and a top surface of the fourth conductor (106d is in contact with a top surface of 110b and a side surface of 110b), 
wherein the third oxide (106d and the second insulator (112) are provided between a side surface of the fifth conductor (114) and a side surface of the first insulator (116) (see Examiner Figure 1 below),

    PNG
    media_image1.png
    328
    553
    media_image1.png
    Greyscale

wherein the second oxide (106c) contains In, an element M, M being Al, Ga, Y, or Sn, and Zn (¶ 0147, where 106c can be In(Ga, Y, Sn)ZnO based upon ¶ 0144), 
wherein the third conductor (110a) is in contact with a top surface of the first conductor (top of 108a), and a side surface of the first conductor (side of 108a), 
wherein the fourth conductor (110a) is in contact with a top surface of the second conductor (top of 108b), and a side surface of the second conductor (side of 108b
wherein each of the third conductor (110a) and the fourth conductor (110b) comprises a region overlapping with the fifth conductor (114) (where 110a and 110b overlap underneath 114), and 
wherein the first oxide (106a) and the third oxide (106d) each include a region whose In concentration is lower than that in the second oxide (106c) (¶ 0148, where the ratio of In:M:Zn in 106a can be 1:6:5; ¶ 0153, where 106d can have no, zero, In; ¶  0150, where the ratio of In:M:Zn in 106c can be 1:2:4; Based upon the ratios of the constituent parts 106c must have more In concentration than 106a and 106d because a 1:2:4 ratio of In:M:Zn means that In makes up 1/7 of the ratio, while a 1:6:5 ratio means that In makes up 1/12 of 106a and 106d has no In).
wherein an In concentration in the insulator is lower than or equal to 1.0 x 1017 atoms/cm3.

Yamazaki does not teach:
wherein the third conductor is in contact with a top surface of the second oxide, and 
wherein the fourth conductor is in contact with the top surface of the second oxide.

This is because Yamazaki teaches:
The upper source/drain conductor (110a-b) ends at the end of the lower source/drain conductor (108a-b).

Moon teaches at least in figure 6G:
wherein the third conductor (254b) is in contact with a top surface of the second oxide (246), a top surface of the first conductor (254a), and a side surface of the first conductor (254a), 
wherein the fourth conductor (256b) is in contact with the top surface of the second oxide (242), a top surface of the second conductor (256a), and a side surface of the second conductor (256a) (Examiner notes that the channel 242 in Moon is equivalent to the second oxide layer 106c.).
It would have been obvious to one of ordinary skill in the art to change the shape of third and fourth conductor of Yamazaki because the specification does not state there is an particular significance to the shape of the third and fourth conductor, nor is there a discuss of the criticality of the third and fourth conductor, nor are there any unexpected results arising from the shape of the third and fourth conductor. Therefore, it would have been obvious to one of ordinary skill in the art to change the shape of the third and fourth conductor as claimed as it would have been an obvious variant of the design of Yamazaki, and/or as a matter of choice for one of ordinary skill in the art to choose known shapes for the source/drain electrodes.

Regarding claim 8, Yamazaki teaches at least in figure 1:
wherein the third oxide (106d) comprises a first layer (part of 106d) and a second layer over the first layer (another part of 106d), 
wherein the first layer (106d) contains substantially the same composition as the second oxide (106c) (¶ 0153, where 106d comprises GaZnO which is substantially the same as 106c. ¶ 0150, where 106c comprises InMZnO, ¶ 0144, where M can be Ga, thus 106c can be InGaZnO. Thus they are substantially the same as both layers comprise Ga, Zn, and O.), and 
wherein the second layer (another part of 106d) comprises a region whose In concentration is lower than that in the second oxide (¶ 0153, where 106d can comprise zero In).
Regarding claim 19, Yamazaki teaches at least in figure 1:
wherein a distance in a channel length direction of a region where the third conductor overlaps with the fifth conductor is greater than or equal to 0 nm and less than or equal to 30 nm (see Examiner Figure 2 below).

    PNG
    media_image2.png
    377
    521
    media_image2.png
    Greyscale


Claims 10, 12-14, 16-17, and 20
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-14, 16-17, and 20is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (US 2016/0172500 A1) (“Yamazaki”), in view of Moon et al. (US 2014/0021475 A1) (“Moon”).
Regarding claim 10, Yamazaki teaches at least in figure 1:
a first oxide (106a) over a substrate (100); 
a second oxide (106c) over the first oxide (106a); 
a first conductor and a second conductor (108a-b) provided over the second oxide 9106b); 
a third oxide (bottom of 106d) over the second oxide (106b), the first conductor, and the second conductor (108a-b); 
a fourth oxide (top of 106d) over the third oxide (bottom of 106d) (based upon fact that there is no distinction between the third and fourth oxide, and/or based upon the analysis of claim 4 above, it is Examiner position that in the final product there is no distinction between the third and fourth oxide. Therefore, Examiner can bifurcate 106d into a top and bottom portion that read upon the claimed third and fourth oxide); and 
a third conductor (110a) provided on the first conductor (108a) and the second oxide (106b), 
a fourth conductor (110b) provided on the second conductor (108b) and the second oxide (106b), 
a first insulator (116) provided over the third conductor (110a) and the fourth conductor (110b) and has an opening overlapping with a region between (the opening in 116 is where the gate 114, thus there is an opening in 116 overlapping with a region between 110a and 110b) the third conductor (110a) and the fourth conductor (110b);  
a fifth conductor (114) provided in the opening (114 is in the opening); and 
a second insulator (112) provided between the fourth oxide (top of 106d) and the fifth conductor (114), 
wherein the third oxide (106d) is in contact with a side surface and a top surface of the third conductor (106d is in contact with a top surface of 110a and a side surface of 110a) and a side surface and a top surface of the fourth conductor (106d is in contact with a top surface of 110b and a side surface of 110b), 
wherein the third oxide (106d and the second insulator (112) are provided between a side surface of the fifth conductor (114) and a side surface of the first insulator (116) (see Examiner Figure 1 below),

    PNG
    media_image1.png
    328
    553
    media_image1.png
    Greyscale

wherein the third conductor (110a) is in contact with a top surface of the first conductor (top of 108a), and a side surface of the first conductor (side of 108a), 
wherein the fourth conductor (110a) is in contact with a top surface of the second conductor (top of 108b), and a side surface of the second conductor (side of 108b), 
wherein each of the third conductor (110a) and the fourth conductor (110b) comprises a region overlapping with the fifth conductor (114) (where 110a and 110b overlap underneath 114), 
wherein each of the first oxide (106a), the second oxide (106c), and the third oxide (bottom of 106d) comprises In and Zn (¶ 0148-50), 
wherein the fourth oxide comprises Zn (¶ 0153), and 
wherein the first oxide (106a) and the third oxide (106d) each include a region whose In concentration is lower than that in the second oxide (106c) (¶ 0148, where the ratio of In:M:Zn in 106a can be 1:6:5; ¶ 0153, where 106d can have no, zero, In; ¶  0150, where the ratio of In:M:Zn in 106c can be 1:2:4; Based upon the ratios of the constituent parts 106c must have more In concentration than 106a and 106d because a 1:2:4 ratio of In:M:Zn means that In makes up 1/7 of the ratio, while a 1:6:5 ratio means that In makes up 1/12 of 106a and 106d has no In).

Yamazaki does not teach:
wherein the third conductor is in contact with a top surface of the second oxide, and 
wherein the fourth conductor is in contact with the top surface of the second oxide.

This is because Yamazaki teaches:
The upper source/drain conductor (110a-b) ends at the end of the lower source/drain conductor (108a-b).

Moon teaches at least in figure 6G:
wherein the third conductor (254b) is in contact with a top surface of the second oxide (246), a top surface of the first conductor (254a), and a side surface of the first conductor (254a), 
wherein the fourth conductor (256b) is in contact with the top surface of the second oxide (242), a top surface of the second conductor (256a), and a side surface of the second conductor (256a) (Examiner notes that the channel 242 in Moon is equivalent to the second oxide layer 106c.).
It would have been obvious to one of ordinary skill in the art to change the shape of third and fourth conductor of Yamazaki because the specification does not state there is an particular significance to the shape of the third and fourth conductor, nor is there a discuss of the criticality of the third and fourth conductor, nor are there any unexpected results arising from the shape of the third and fourth conductor. Therefore, it would have been obvious to one of ordinary skill in the art to change the shape of the third and fourth conductor as claimed as it would have been an obvious variant of the design of Yamazaki, and/or as a matter of choice for one of ordinary skill in the art to choose known shapes for the source/drain electrodes.
Regarding claim 12, Yamazaki teaches at least in figure 1:
wherein an In concentration in the second insulator (112) is lower than or equal to 1.0 x 1017 atoms/cm3 (¶ 0276, where 112 may be formed of an insulator which comprises no In).
Regarding claims 13-14, Yamazaki teaches at least in figure 1:
wherein each of the first oxide (106a), the second oxide (106b), the third oxide (106c), and the fourth oxide (106d) further comprises an element M, wherein the element M is Al, Ga, Y, or Sn (¶¶ 0144, 48-450, and 52, where each of the above can contain Ga).
Regarding claim 16, Yamazaki teaches at least in figure 1:
Where in the third oxide (106c) is InGaZn (¶ 0150), and 
Wherein the fourth oxide (106d) is gallium oxide or Ga-Zn oxide (¶ 0153).
Regarding claim 17, Yamazaki teaches at least in figure 1:
Wherein the indium concentration of the third oxide (bottom of 106d) is higher than an indium concentration of the fourth oxide (top of 106d) (¶ 0154, where indium in 106d will diffuse to 112. Do to this diffusion into 112 the top of 106d will have less indium than the bottom of 106d).
Regarding claim 20, Yamazaki teaches at least in figure 1:
wherein a distance in a channel length direction of a region where the third conductor overlaps with the fifth conductor is greater than or equal to 0 nm and less than or equal to 30 nm (see Examiner Figure 2 below).

    PNG
    media_image2.png
    377
    521
    media_image2.png
    Greyscale


Response to Arguments
Applicant's arguments filed June 21, 2022 have been fully considered but they are not persuasive. 
Applicant asserts the prior art does not teach the amendment to the independent claims. 
This contention is not persuasive for the reasons shown in Examiner’s Figure 1 and Figure 2 above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567.  The examiner can normally be reached on Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VINCENT WALL/Primary Examiner, Art Unit 2822